DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of the Invention I, Species II, claims 1 and 3-14 in the reply filed on 5/2/2022 is acknowledged. Accordingly, the non-elected claims 2 and 15-20 have been withdrawn from further consideration on the merits. The Office action on claims 1 and 3-14 follows.
Examiner’s Note: After amendment to claim 15 (which now depends from claim 8), claim 8 now link(s) inventions I and II.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 8.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Accordingly, method claims 15-20 at this time are withdrawn from further consideration on the merits as drawn to non-elected invention.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “busbar thickness”, “source contact”,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Furthermore, the reference numbers should be also provided on the figures and in the specification.
Furthermore, the drawings are objected  to under 37 CFR 1.83(a) because they fail to show (referring to Fig. 5 of the elected Species): the “insulator spacer”,  positive and negative “rails”, “tubular support”, and “housing”, as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Furthermore, the reference numbers should be also provided on the figures and in the specification.
Similarly, the remaining Species Fig’s. 4, 6, and 7 should be also amended accordingly in  order to show structural details that are essential for a proper understanding of the disclosed invention.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities: the reference numbers for the components not shown on the drawings should be provided (see the drawings objection above).
Furthermore, the specification in par. [0085] presents what appears to be a listing of claims. Since claims have been presented separately in the instant application, this listing of claims should be removed from the specification (See 37 CFR 1.75  and MPEP § 608.01(m). “The claim or claims must commence on a separate sheet or electronic page.” (37 CFR 1.52(b)(3)”). 
Appropriate correction is required. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8-20, claim 8 recites the limitations: “a positive rail oriented in a vertical direction perpendicular to the longitudinal direction”. However, according to Fig. 5, the vertical direction is the same direction as the longitudinal one. Therefore, it’s not clear how they can be perpendicular to each other ? The aforementioned limitations render said claim 8 indefinite. Further, since depended claims 9-20 include aforementioned problems of said claim 8 and fail to provide any additional clarity, they have been also rejected along with said claim 8.
 Furthermore, regarding claim 10, the claim recites the limitations “the housing” and “the return rail”. There is insufficient antecedent basis for these limitations in the claim.
	Applicant’s cooperation is hereby requested in correcting of any remaining problems of which Applicant may become aware in the claims.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, and 8, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/ 0089093 to Liu et al. (hereafter “Liu”, cited in IDS).
Regarding claim 1, Liu discloses a busbar connector (see Fig. 1 and 2) comprising: an insulator body (100) having a first prong and a second prong oriented in a longitudinal direction and proximate one another with a gap (110) therebetween; a positive power delivery contact (210) on a first inner surface of the first prong adjacent the gap; a negative power delivery contact (220) on a second inner surface of the second prong adjacent the gap; and a side band contact (230) positioned on the insulator body and insulated from the positive power delivery contact and the negative power delivery contact by the insulator body.                                                               
Regarding claim 8, as best understood, Liu discloses a system for providing electrical coupling (see Fig. 1 and 2), the system comprising: an insulator body (100) having a first prong and a second prong oriented in a longitudinal direction and proximate one another with a gap (110) therebetween; a positive power delivery contact (210) on a first inner surface of the first prong adjacent the gap; a negative power delivery contact (220) on a second inner surface of the second prong adjacent the gap; and a side band contact (230) positioned on the insulator body and insulated from the positive power delivery contact and the negative power delivery contact by the insulator body; and a busbar (10) including: a positive rail (11) oriented in a vertical direction perpendicular to the longitudinal direction, a negative rail (12) oriented in the vertical direction and parallel to the positive rail, an insulating material (13) positioned between the positive rail and the negative rail, wherein the positive rail, negative rail, and insulating material defines a busbar thickness in a transverse direction perpendicular to the vertical direction and the longitudinal direction and the busbar thickness is approximately the same as the gap between the first prong and the second prong, and a side band source (a portion of rail 11) oriented parallel to the positive rail and having at least one source contact.
Regarding claims 4-6, as can be seen from Fig.  2, Liu discloses a side band return (232) protruding in a direction perpendicular to the longitudinal direction, wherein the side band contact is positioned on the first prong (see Fig. 2), wherein the positive power delivery contact (210) has a positive power delivery contact height in a vertical direction perpendicular to the longitudinal direction, and the side band contact (230) has a side band contact height that is less than the positive power delivery contact height.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu taken alone.
Regarding claim, 7 Liu discloses (Fig. 1 and 2) that the side band contact (230) is insulated from the positive power delivery contact (210) and the negative power delivery contact (220), but does not specifically teach that said insulation is by at least 1 millimeter of the insulator body.
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have selected any desired optimum ranges for said insulation, including at least 1 millimeter as claimed, in order to achieve desired electrical and mechanical characteristics of the apparatus, while not exceeding targeted production costs thereof, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Claims 9 and 12-14, are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of US 2017/164505 to Sarti (cited in IDS).
	Regarding claims 9 and 12-14, Liu discloses all, but that the busbar is part of a server rack, wherein the positive rail is electrically coupled to a DC power source, the side band source is electrically coupled to a rack manager, and the positive power delivery contact is electrically coupled to a power supply of a server blade.
	The use of such a system for providing electrical coupling, whereby the busbar is part of a server rack and the rails are connected to a DC power source, is well-known (see for instance Sarti at par.  [0002], etc.). 
	In view of the above, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to regard it a normal design procedure to use the busbar of Liu in a computer rack, wherein the positive rail is electrically coupled to a DC power source, the side band source is electrically coupled to a rack manager, and the positive power delivery contact is electrically coupled to a power supply of a server blade, as taught by Sarti, since all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Allowable Subject Matter

Claims 3, 10, and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, the limitations of the claim (“the side band contact is positioned on a first outer surface of the first prong opposite the first inner surface or on a second outer surface of the second prong opposite the second inner surface”) in combination with all of the limitations of the parent claim 1, would render the combined subject matter allowable over the prior art of record, taken alone or in combination.
Regarding claim 10, the limitations of the claim (“the side band source is located on an interior surface of the housing opposite the positive rail or the return rail in the transverse direction”) in combination with all of the limitations of the parent claim 8, would render the combined subject matter allowable over the prior art of record, taken alone or in combination.
Regarding claim 11, the limitations of the claim (“the side band source is located at a base of the busbar in the longitudinal direction relative to the positive rail”) in combination with all of the limitations of the parent claim 8, would render the combined subject matter allowable over the prior art of record, taken alone or in combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure, because of the teachings of various power distribution arrangements employing busbars and busbar connectors.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/ interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anatoly Vortman/
Primary Examiner
Art Unit 2835